

FOURTH AMENDMENT TO
CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT, dated effective as of January 25,
2007 (the "Fourth Amendment"), is made and entered into between and among UNIT
CORPORATION, SUPERIOR PIPELINE COMPANY, L.L.C., UNIT DRILLING COMPANY, UNIT
PETROLEUM COMPANY, PETROLEUM SUPPLY COMPANY, UNIT ENERGY CANADA, INC. and UNIT
TEXAS DRILLING, L.L.C. (collectively, the "Borrowers"), BANK OF OKLAHOMA,
NATIONAL ASSOCIATION ("BOk"), BANK OF AMERICA ("B of A"), BMO CAPITAL MARKETS
FINANCING, INC., formerly Harris Nesbitt Financing, Inc. ("BMO"), and COMPASS
BANK ("Compass") (individually a "Lender" and collectively, the "Lenders") and
BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as agent for the Lenders now or
hereafter signatory parties thereto (the "Agent").
 
RECITALS:
 
A. The Borrowers (other than Unit Texas Drilling, L.L.C. ("Unit Texas")), the
Lenders and the Agent entered into that certain Credit Agreement dated as of
January 30, 2004, as amended by the First Amendment thereto dated effective as
of June 1, 2005, as further amended by the Second Amendment thereto dated as of
November 4, 2005, between and among the Borrowers (other than Unit Texas), and
as further amended by the Third Amendment thereto dated as of October 10, 2006,
between and among the Borrowers, the Lenders and the Agent (collectively, the
"Existing Credit Agreement"), pursuant to which the Lenders severally
established certain Commitments set forth on the Lenders Schedule annexed
thereto as Schedule 2 until the Facility Termination Date, subject to the
Maximum Credit Amount and the Borrowing Base.
 
B. The Borrowers have requested the Lenders' to extend the Facility Termination
Date from January 31, 2008, to May 31, 2008.
 
C. The Lenders are willing to so extend the existing Facility Termination Date
(January 31, 2008) for the Existing Credit Agreement until an extended Facility
Termination Date of May 31, 2008, subject to the terms, provisions, conditions
and limitations set forth in the Existing Credit Agreement and as hereinafter
set forth.
 
THEREFORE, subject to the terms, provisions, conditions and limitations
hereinafter set forth, the Lenders are willing to extend the Facility
Termination Date from January 31, 2008, to May 31, 2008, all subject to the
terms, provisions, conditions and limitations hereof and of the Existing Credit
Agreement;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:
 
1. The definition of "Facility Termination Date" in the Existing Credit
Agreement is amended by deleting the reference therein to "the date which is
four (4) years from the date of this Agreement" and substituting in lieu thereof
the date "May 31, 2008".
 
 
 

 
2. The remaining terms, provisions and conditions set forth in the Existing
Credit Agreement (including without limitation, the consents, waivers and other
provisions of Article XVII thereof) shall remain in full force and effect and
are incorporated and adopted herein by reference. The Borrowers restate, confirm
and ratify the warranties, covenants and representations set forth therein and
further represent to the Lenders and the Agent that, as of the date hereof, no
uncured Default or Event of Default exists under the Existing Credit Agreement,
as amended by this Fourth Amendment (collectively, the "Credit Agreement"). The
Borrowers further confirm, grant and re-grant, pledge and re-pledge to the Agent
for the ratable benefit of the Lenders a continuing and continuous, first and
prior mortgage lien against, security interest in and collateral pledge in the
Collateral more particularly described in Article IX of the Existing Credit
Agreement.
 
3. The Borrowers shall execute and deliver, or cause to be executed and
delivered to the Agent for the benefit of the Lenders, each of the following as
express conditions precedent to the effectiveness of the amendments and
modifications contemplated by this Fourth Amendment:
 
a. this Fourth Amendment;
 
b. the replacement Notes in favor of and payable to the order of the respective
Lenders in the respective original face principal amounts as set forth in
Schedule 2 annexed hereto; and
 
c. corporate incumbency and no default certificates from each of the Borrowers,
with resolutions attached, in form, scope and content acceptable to the Agent.
 
4. The Borrowers agree to pay to the Agent on demand all costs, fees and
expenses (including without limitation) reasonable attorneys fees and legal
expenses incurred or accrued by the Agent in connection with the preparation,
negotiation, execution, closing, delivery, and administration of this Fourth
Amendment.
 
5. Any capitalized term used herein but not otherwise defined shall have the
meaning given to such term in the Existing Credit Agreement.
 


SEE NEXT PAGE FOR SIGNATURES
 


 


 
-2-
 

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
PETROLEUM SUPPLY COMPANY, an
Oklahoma corporation,
UNIT ENERGY CANADA INC., an Alberta,
Canada corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By        /s/ Larry D. Pinkston                       
            Larry D. Pinkston, President of each of
            UNIT CORPORATION,
            UNIT PETROLEUM COMPANY,
            UNIT DRILLING COMPANY,
            PETROLEUM SUPPLY COMPANY,
            UNIT ENERGY CANADA INC.,
            as Manager of UNIT TEXAS DRILLING,
            L.L.C., and SUPERIOR PIPELINE
            COMPANY, L.L.C.
 
            7130 Sourth Lewis Avenue, Suite 1000
            Tulsa, Oklahoma 74136
            Attention: Larry Pinkston
            Telephone: (918) 493-7700
            Facsimile: (918) 493-7711
 

-3-



BANK OF OKLAHOMA, NATIONAL
ASSOCIATION, in its individual corporate
capacity as a Lender, as LC Issuer and as
Administrative Agent for the Lenders
 
By      /s/ Pam Schloeder                                      
            Pam Schloeder
            Senior Vice President

 
            101 East Second Street
            Bank of Oklahoma Tower
            One Williams Center
            Tulsa, Oklahoma 74192
            Telephone: (918) 588-6012
            Facsimile: (918) 588-6880
 
 
 
 
 
 
 
 
 

 
-4-




BANK OF AMERICA, N.A., a Lender
 
By       /s/ Christen A. Lacey                
            Christen A. Lacey
            Principal
 
            100 Federal Street
            Boston, MA 02110
            Telephone: (617) 434-6816
            Facsimile: (617) 434-3652
 
 
 
 
 
 
 
 
 

 
 

-5-



BMO CAPITAL MARKETS FINANCING,
INC., formerly Harris Nesbitt Financing, Inc.,
a Lender
 
By        /s/ Mary Lou Allen                   
            Mary Lou Allen,
            Vice President
 
            Bank of Montreal
            Houston Agency
            700 Louisiana Street
            4400 Bank of America Center
            Houston, Texas 77002
            Telephone: (713) 546-9761
            Facsimile: (713) 223-4007
 
 
 
 
 
 
 
 
 
 
 
 

-6-



COMPASS BANK, a Lender
 
By      /s/ Kathleen J. Bowen               
            Kathleen J. Bowen
            Senior Vice President
 
            24 Greenway Plaza
            Suite 1400A
            Houston, Texas 77046
            Telephone: (713) 968-8273
            Facsimile: (713) 968-8292
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
-7-




PROMISSORY NOTE
 
(Bank of Oklahoma, National Association)
 
$81,911,500.00
January 25, 2007
Tulsa, Oklahoma
 
FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, PETROLEUM SUPPLY COMPANY, an Oklahoma corporation, UNIT ENERGY
CANADA INC., an Alberta, Canada corporation, and UNIT TEXAS DRILLING, L.L.C., an
Oklahoma limited liability company (individually and collectively the
"Borrowers"), jointly and severally promise to pay to the order of BANK OF
OKLAHOMA, NATIONAL ASSOCIATION ("BOk"), with interest, the principal sum of
EIGHTY ONE MILLION NINE HUNDRED ELEVEN THOUSAND FIVE HUNDRED and NO/100ths
DOLLARS ($81,911,500.00) or, if less, the aggregate principal amount of all
advances outstanding from time to time hereunder, made by BOk to Borrowers
pursuant to the Credit Agreement (hereinafter defined) and unless otherwise
provided in the Credit Agreement, the principal balance of this Note outstanding
on the Facility Termination Date, with interest payments due on each applicable
Payment Date. This Note is issued pursuant to and subject to the terms of a
certain Credit Agreement dated as of January 30, 2004, as amended by the First
Amendment thereto dated as of June 1, 2005, as further amended by the Second
Amendment thereto dated as of November 4, 2005, as further amended by the Third
Amendment thereto dated as of October 10, 2006, and as further amended by the
Fourth Amendment thereto dated as of January 25, 2007, among Borrowers, and BOk,
Bank of America, N.A., BMO Capital Markets Financing, Inc., formerly Harris
Nesbitt Financing, Inc., and Compass Bank (collectively the "Lenders"), with BOk
as the Administrative Agent (in such capacity, the "Administrative Agent") (such
Credit Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment and the Fourth Amendment, respectively, and as hereafter
amended, modified, supplemented or restated from time to time collectively
referred to as the "Credit Agreement"). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument
 
 
 

 
or item until such time as the Administrative Agent or the holder hereof shall
have received credit therefor from the Administrative Agent's or the holder's
collecting agent or, in the event no collecting agent is used, from the bank or
other financial institution upon which said check, draft or other instrument or
item is drawn. If any payment is due upon a Saturday or Sunday or upon any other
day on which state or national banks in the State of Oklahoma are closed for
business by virtue of a legal holiday for such banks, such payment shall be due
and payable on the next succeeding Business Day, and interest shall accrue to
such day.
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, security interests in Rigs and deposit accounts of the
Borrowers with the Administrative Agent and any of the Lenders, rights of set
off or offset in connection therewith and all other matters terms, provisions
and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or
 
2
 

 
BOk is the prevailing party, the Borrowers, and any guarantor, endorser, surety
or any other person who is or may become liable hereon, will, on demand, pay all
such costs and expenses.
 
This Note is secured by the Collateral described in the Credit Agreement, which
provides, among other things, for prepayment of this Note upon the occurrence of
certain events and for limitations on Advances that may be made hereunder. This
Note is a replacement and extension of that certain promissory note dated as of
October 10, 2006, payable by the Borrowers to the order of BOk in the original
principal amount of $81,911,500.00.
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provision, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the manager of the limited liability
companies Borrower, as applicable, each of the Borrowers is jointly and
severally bound by the terms of this Note.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
PETROLEUM SUPPLY COMPANY, an
Oklahoma corporation,
UNIT ENERGY CANADA INC., an Alberta,
Canada corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By       /s/ Larry D. Pinkston              
            Larry D. Pinkston, President of each of
            UNIT CORPORATION,
            UNIT PETROLEUM COMPANY,
            UNIT DRILLING COMPANY,
            PETROLEUM SUPPLY COMPANY,
            UNIT ENERGY CANADA INC.,
            as Manager of UNIT TEXAS DRILLING,
            L.L.C., and SUPERIOR PIPELINE
            COMPANY, L.L.C.
 


3




PROMISSORY NOTE
 
(Bank of America, N.A.)
 
$76,065,000.00
January 25, 2007
Tulsa, Oklahoma
 
FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, PETROLEUM SUPPLY COMPANY, an Oklahoma corporation, UNIT ENERGY
CANADA INC., an Alberta, Canada corporation, and UNIT TEXAS DRILING, L.L.C., an
Oklahoma limited liability company (individually and collectively the
"Borrowers"), jointly and severally promise to pay to the order of BANK OF
AMERICA, N.A. ("B of A"), with interest, the principal sum of SEVENTY SIX
MILLION SIXTY-FIVE THOUSAND and NO/100ths DOLLARS ($76,065,000.00) or, if less,
the aggregate principal amount of all advances outstanding from time to time
hereunder, made by B of A to Borrowers pursuant to the Credit Agreement
(hereinafter defined) and unless otherwise provided in the Credit Agreement, the
principal balance of this Note outstanding on the Facility Termination Date,
with interest payments due on each applicable Payment Date. This Note is issued
pursuant to and subject to the terms of a certain Credit Agreement dated as of
January 30, 2004, as amended by the First Amendment thereto dated as of June 1,
2005, and as further amended by the Second Amendment thereto dated as of
November 4, 2005, as further amended by the Third Amendment thereto dated as of
October 10, 2006, and as further amended by the Fourth Amendment thereto dated
as of January 25, 2007, among Borrowers, and B of A, Bank of Oklahoma, National
Association, BMO Capital Markets Financing, Inc., formerly Harris Nesbitt
Financing, Inc., and Compass Bank (collectively the "Lenders"), with Bank of
Oklahoma, National Association, as the Administrative Agent (in such capacity,
the "Administrative Agent") (such Credit Agreement, as amended by the First
Amendment, the Second Amendment, the Third Amendment, and the Fourth Amendment,
respectively, and hereafter amended, modified, supplemented or restated from
time to time collectively referred to as the "Credit Agreement"). Capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Credit Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument
 
 
 

 
or item until such time as the Administrative Agent or the holder hereof shall
have received credit therefor from the Administrative Agent's or the holder's
collecting agent or, in the event no collecting agent is used, from the bank or
other financial institution upon which said check, draft or other instrument or
item is drawn. If any payment is due upon a Saturday or Sunday or upon any other
day on which state or national banks in the State of Oklahoma are closed for
business by virtue of a legal holiday for such banks, such payment shall be due
and payable on the next succeeding Business Day, and interest shall accrue to
such day.
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, security interests in Rigs and deposit accounts of the
Borrowers with the Administrative Agent and any of the Lenders, rights of set
off or offset in connection therewith and all other matters terms, provisions
and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or
 
2
 

 
BOk is the prevailing party, the Borrowers, and any guarantor, endorser, surety
or any other person who is or may become liable hereon, will, on demand, pay all
such costs and expenses.
 
This Note is secured by the Collateral described in the Credit Agreement, which
provides, among other things, for prepayment of this Note upon the occurrence of
certain events and for limitations on Advances that may be made hereunder. This
Note is a replacement and extension of that certain promissory note dated as of
October 10, 2006, payable by the Borrowers to the order of B of A in the
original principal amount of $76,065,000.00.
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provision, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the Manager of the limited liability
companies Borrower, as applicable, each of the Borrowers is jointly and
severally bound by the terms of this Note.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
PETROLEUM SUPPLY COMPANY, an
Oklahoma corporation,
UNIT ENERGY CANADA INC., an Alberta,
Canada corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By       /s/ Larry D. Pinkston               
            Larry D. Pinkston, President of each of
            UNIT CORPORATION,
            UNIT PETROLEUM COMPANY,
            UNIT DRILLING COMPANY,
            PETROLEUM SUPPLY COMPANY,
            UNIT ENERGY CANADA INC.,
            as Manager of UNIT TEXAS DRILLING,
            L.L.C., and SUPERIOR PIPELINE
            COMPANY, L.L.C.
 
 
3




PROMISSORY NOTE
 
(BMO Capital Markets Financing, Inc.)
 
$76,065,000.00
January 25, 2007
Tulsa, Oklahoma
 
FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, PETROLEUM SUPPLY COMPANY, an Oklahoma corporation, UNIT ENERGY
CANADA INC., an Alberta, Canada corporation, and UNIT TEXAS DRILING, L.L.C., an
Oklahoma limited liability company (individually and collectively the
"Borrowers"), jointly and severally promise to pay to the order of BMO CAPITAL
MARKETS FINANCING, INC formerly Harris Nesbitt Financing, Inc. ("BMO"), with
interest, the principal sum of SEVENTY SIX MILLION SIXTY-FIVE THOUSAND and
NO/100ths DOLLARS ($76,065,000.00) or, if less, the aggregate principal amount
of all advances outstanding from time to time hereunder, made by BMO to
Borrowers pursuant to the Credit Agreement (hereinafter defined) and unless
otherwise provided in the Credit Agreement, the principal balance of this Note
outstanding on the Facility Termination Date, with interest payments due on each
applicable Payment Date. This Note is issued pursuant to and subject to the
terms of a certain Credit Agreement dated as of January 30, 2004, as amended by
the First Amendment thereto dated as of June 1, 2005, as further amended by the
Second Amendment thereto dated as of November 4, 2005, as further amended by the
Third Amendment thereto dated as of October 10, 2006, and as further amended by
this Fourth Amendment thereto dated as of January 25, 2007, among Borrowers, and
BMO, Bank of Oklahoma, National Association, Bank of America, N.A., and Compass
Bank (collectively the "Lenders"), with Bank of Oklahoma, National Association,
as the Administrative Agent (in such capacity, the "Administrative Agent") (such
Credit Agreement, as amended by the First Amendment, the Second Amendment, the
Third Amendment, and the Fourth Amendment, respectively, and as hereafter
amended, modified, supplemented or restated from time to time referred to as the
"Credit Agreement"). Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument
 
 
 

 
or item until such time as the Administrative Agent or the holder hereof shall
have received credit therefor from the Administrative Agent's or the holder's
collecting agent or, in the event no collecting agent is used, from the bank or
other financial institution upon which said check, draft or other instrument or
item is drawn. If any payment is due upon a Saturday or Sunday or upon any other
day on which state or national banks in the State of Oklahoma are closed for
business by virtue of a legal holiday for such banks, such payment shall be due
and payable on the next succeeding Business Day, and interest shall accrue to
such day.
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, security interests in Rigs and deposit accounts of the
Borrowers with the Administrative Agent and any of the Lenders, rights of set
off or offset in connection therewith and all other matters terms, provisions
and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or
 
2
 

 
BOk is the prevailing party, the Borrowers, and any guarantor, endorser, surety
or any other person who is or may become liable hereon, will, on demand, pay all
such costs and expenses.
 
This Note is secured by the Collateral described in the Credit Agreement, which
provides, among other things, for prepayment of this Note upon the occurrence of
certain events and for limitations on Advances that may be made hereunder. This
Note is a replacement and extension of that certain promissory note from the
Borrowers payable to the order BMO dated as of October 10, 2006, in the original
principal amount of $76,065,000.00.
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provision, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the manager of the limited liability
companies Borrower, as applicable, each of the Borrowers is jointly and
severally bound by the terms of this Note.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
PETROLEUM SUPPLY COMPANY, an
Oklahoma corporation,
UNIT ENERGY CANADA INC., an Alberta,
Canada corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By       /s/ Larry D. Pinkston            
            Larry D. Pinkston, President of each of
            UNIT CORPORATION,
            UNIT PETROLEUM COPANY,
            UNIT DRILLING COMPANY,
            PETROLEUM SUPPLY COMPANY,
            UNIT ENERGY CANADA INC.,
            as Manager of UNIT TEXAS DRILLING,
            L.L.C., and SUPERIOR PIPELINE
            COMPANY, L.L.C.
 


3




PROMISSORY NOTE
 
(Compass Bank)
 
$40,958,500.00
January 25, 2007
Tulsa, Oklahoma
 
FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, PETROLEUM SUPPLY COMPANY, an Oklahoma corporation, UNIT ENERGY
CANADA INC., an Alberta, Canada corporation, and UNIT TEXAS DRILING, L.L.C., an
Oklahoma limited liability company (individually and collectively the
"Borrowers"), jointly and severally promise to pay to the order of COMPASS BANK
("Compass"), with interest, the principal sum of FORTY MILLION NINE HUNDRED
FIFTY EIGHT THOUSAND FIVE HUNDRED and NO/100ths DOLLARS ($40,958,500.00) or, if
less, the aggregate principal amount of all advances outstanding from time to
time hereunder, made by Compass to Borrowers pursuant to the Credit Agreement
(hereinafter defined) and unless otherwise provided in the Credit Agreement, the
principal balance of this Note outstanding on the Facility Termination Date,
with interest payments due on each applicable Payment Date. This Note is issued
pursuant to and subject to the terms of a certain Credit Agreement dated as of
January 30, 2004, as amended by the First Amendment thereto dated as of June 1,
2005, and as further amended by the Second Amendment thereto dated as of
November 4, 2005, as further amended by the Third Amendment thereto dated as of
October 10, 2006, and as further amended by the Fourth Amendment thereto dated
as of January 25, 2007, among Borrowers, and Compass, Bank of Oklahoma, National
Association, Bank of America, N.A., and BMO Capital Markets Financing, Inc.,
formerly Harris Nesbitt Financing, Inc. (collectively the "Lenders"), with Bank
of Oklahoma, National Association, as the Administrative Agent (in such
capacity, the "Administrative Agent") (such Credit Agreement, as amended by the
First Amendment, the Second Amendment, the Third Amendment, and the Fourth
Amendment, respectively, and as hereafter amended, modified, supplemented or
restated from time to time collectively referred to as the "Credit Agreement").
Capitalized terms used and not otherwise defined herein shall have the meanings
assigned to them in the Credit Agreement.
 
Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.
 
The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.
 
All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument
 
 
 

 
or item until such time as the Administrative Agent or the holder hereof shall
have received credit therefor from the Administrative Agent's or the holder's
collecting agent or, in the event no collecting agent is used, from the bank or
other financial institution upon which said check, draft or other instrument or
item is drawn. If any payment is due upon a Saturday or Sunday or upon any other
day on which state or national banks in the State of Oklahoma are closed for
business by virtue of a legal holiday for such banks, such payment shall be due
and payable on the next succeeding Business Day, and interest shall accrue to
such day.
 
The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.
 
From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.
 
This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, security interests in Rigs and deposit accounts of the
Borrowers with the Administrative Agent and any of the Lenders, rights of set
off or offset in connection therewith and all other matters terms, provisions
and agreements therein prescribed or governed.
 
The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or
 
2
 

 
BOk is the prevailing party, the Borrowers, and any guarantor, endorser, surety
or any other person who is or may become liable hereon, will, on demand, pay all
such costs and expenses.
 
This Note is secured by the Collateral described in the Credit Agreement, which
provides, among other things, for prepayment of this Note upon the occurrence of
certain events and for limitations on Advances that may be made hereunder. This
Note is a replacement and extension of that certain promissory note dated as of
October 10, 2006, payable by the Borrowers to the order of Compass in the
original principal amount of $40,958,500.00.
 
This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provision, Borrowers hereby waive any
objection to such venue.
 
Notwithstanding the single execution of this Note by the undersigned President
of each of the corporate Borrowers and the manager of the limited liability
companies Borrower, as applicable, each of the Borrowers is jointly and
severally bound by the terms of this Note.
 
UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C.,
an Oklahoma limited liability company,
UNIT PETROLEUM COMPANY, an Oklahoma
corporation,
UNIT DRILLING COMPANY, an Oklahoma
corporation,
PETROLEUM SUPPLY COMPANY, an Oklahoma
corporation,
UNIT ENERGY CANADA INC., an Alberta,
Canada corporation, and
UNIT TEXAS DRILLING, L.L.C., an Oklahoma
limited liability company
 
By       /s/ Larry D. Pinkston                
            Larry D. Pinkston, President of each of
            UNIT CORPORATION,
            UNIT PETROLEUM COMPANY,
            UNIT DRILLING COMPANY,
            PETROLEUM SUPPLY COMPANY,
            UNIT ENERGY CANADA INC.,
            as Manager of UNIT TEXAS DRILLING,
            L.L.C., and SUPERIOR PIPELINE
            COMPANY, L.L.C.
 


3